Citation Nr: 0320148	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back pain with transitional vertebra at L5.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


REMAND

In a VA substantive appeal dated in April 2001, the veteran 
requested a Travel Board hearing.   He noted that he 
continued to disagree with the rating decision.  Similarly, 
in the June 2003 VAF 646, the service representative 
indicated that the case would be based on "the testimony 
which the veteran will present during the hearing with the 
Board of Veterans Appeals."  Therefore, the Board accepts 
the veteran's April 2001 and June 2003 2002 correspondence as 
a request for a Travel Board.  As there is no indication in 
the file that the veteran has withdrawn that request, the 
case will be returned to the RO to schedule such a hearing.  
If, in fact, he does not desire a hearing, he should withdraw 
the request in writing.  The veteran is further informed that 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

